Citation Nr: 0216230	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for blood clots in the leg.  

(The issues of entitlement to service connection for a left 
shoulder condition, left kidney removal and scars, as 
residuals of burns to the abdomen, will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
September 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating action of the RO.  A notice 
of disagreement was received in June 2001 and a statement of 
the case was issued in December 2001.  A substantive appeal 
was received from the veteran in January 2002.

The Board's decision on the claim for service connection for 
blood clots in the leg is set forth below.  The Board is 
undertaking additional development on the issues of 
entitlement to service connection for a left shoulder 
condition, left kidney removal and scars, as residuals of 
burns to the abdomen, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing those issues.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for low back 
disability has been accomplished.  

2.  The veteran does not currently have blood clots in the 
legs.  

CONCLUSION OF LAW

The criteria for service connection for blood clots in the 
leg are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 1991 
& Supp. 2001 and 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim for service connection for blood clots in the leg at 
this time, as all notification and development action needed 
to render a fair decision on the claim on appeal has been 
accomplished.

Through the May 2001 rating decision and December 2001 
statement of the case the veteran and his representative have 
been notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence which would 
substantiate his claim, and the evidence that has been 
considered in connection with his appeal.  The Board also 
notes the RO's August 2000 letter to the veteran which, 
although it addressed the then-current well grounded 
standard, also notified him of the type of evidence that 
would substantiate his claim.  Thus, the Board finds that the 
veteran and his representative have received sufficient 
notice of the information and evidence needed to support his 
claim, and provided ample opportunity to submit information 
and evidence.  Moreover, as there is no indication whatsoever 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran had 
requested hearing but withdrew that request in March 2002.  
Furthermore, the RO has arranged for the veteran to undergo a 
VA examination in connection with the claim.  The Board notes 
that neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in an August 2000 response to the RO, the veteran 
reported that he had obtained and submitted all of the 
records and "there is nothing more to obtain."  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury which was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.102, 
3.303(d) (2002).  Thus, service connection will be 
established when a claimant has a current disability that is 
related to an injury or disease incurred (or aggravated) in 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service medical records include an April 1950 hospital 
summary noting the veteran's complaints of pain in the 
muscles, more in the right calf.  He was admitted to the 
hospital to rule out right thrombophlebitis.  A clinical 
summary noted the veteran's complaints of leg cramps, more in 
the right calf than elsewhere.  On physical examination, the 
veteran was normal, except that he was febrile and 
dehydrated.  The veteran was discharged from the hospital 
after three days.  Diagnoses noted in the record were heat 
exhaustion and heat cramps.  The report of a September 1952 
separation examination noted a history of "blood clot" in 
right thigh, hospitalized, no recurrence, no complications 
and no sequelae.  Post-service medical records submitted by 
the veteran are silent for any findings or complaints 
referable to blood clots or thrombophlebitis and the veteran 
has not alluded to the existence of any medical evidence 
demonstrating any problems with blood clots since service.  

The veteran was afforded a VA examination in December 2000 at 
which time he reported a history of a blood clot in the leg 
and diagnosis of thrombophlebitis during service and 
subsequent problems with claudication, difficulty walking and 
pain.  Following physical examination, the diagnoses included 
thrombophlebitis of the right leg, resolved.  

The Board notes that while the service medical records 
include a notation that the veteran was hospitalized in April 
1950 to "rule out" thrombophlebitis, upon further testing, 
thrombophlebitis was not diagnosed.  Rather, the veteran was 
found to be suffering from heat exhaustion and his complaints 
were related to heat cramps.  His history was noted on 
separation, but the examiner further noted that there were no 
complications or residuals from the leg cramps in service.  

Even accepting, as credible, the veteran's assertions that he 
suffered thrombophlebitis in service and continues to suffer 
some leg pain, the claim of service connection for a blood 
clots in the legs must be denied because of the absence of 
any evidence that he currently has that condition.    

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim must be denied because the first 
essential criterion for a grant of service connection has not 
been met.  

As indicated above, there is no medical evidence that the 
veteran has a disability manifested by blood clots in the 
legs; hence, there is nothing upon which to predicate a grant 
of service connection.  Moreover, the veteran is not 
competent to offer a probative opinion on a medical matter, 
such as the existence of a current disability manifested by 
blood clots in the legs (see, e.g., Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)). 

For these reasons, the claim for service connection for blood 
clots of the legs must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



ORDER

Service connection for blood clots in the leg is denied. 




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

